EXHIBIT 10.4

AMENDMENT TO PURCHASE AND SALE AGREEMENT

This Amendment is made and entered into effective as of October 4, 2007 (this
“Amendment”) and amends that certain Purchase and Sale Agreement, dated as of
August 3, 2007, amended as of September 14, 2007 and further amended as of
September 27, 2007 (the “Agreement”), by and between MeadWestvaco Coated Board,
Inc. (“Seller”) and Wells Timberland Acquisition, LLC (“Purchaser”). Capitalized
terms used but not defined herein shall have the meanings set forth in the
Agreement.

WHEREAS, Seller and Purchaser wish to amend the Agreement as set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby,
Seller and Purchaser agree as follows:

 

1. Section 3.1 of the Agreement is hereby amended in its entirety and insert in
lieu thereof the following:

Section 3.1 Closing.

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place, subject to the satisfaction, or waiver by the Party or Parties
entitled to the benefit thereof, of the conditions set forth in Article XIII, at
such place as mutually agreed upon by the Parties at 9:00 a.m., Eastern Daylight
Savings Time, on the later of (i) October 9, 2007 or (ii) subject to the
provisions of Section 15.1(b) hereof, the date upon which all of the conditions
set forth in Article XIII shall have been satisfied, or waived by the Party or
Parties entitled to the benefit thereof (other than those conditions that by
their nature are to be satisfied at the Closing) but in no event later than the
Termination Date (the “Closing Date”). Except as specifically provided herein,
time is of the essence for this Agreement for all purposes.

 

2. Section 15.1(b) of the Agreement is hereby amended in its entirety and insert
in lieu thereof the following:

(b) by either Seller or Purchaser, if the Closing has not occurred by
October 10, 2007 (such date the “Termination Date”) and provided, further, that
the right to terminate the Agreement pursuant to this Section 15.1(b) shall not
be available to any Party whose failure to perform any of its obligations under
this Agreement primarily contributes to the failure of the Closing to have
occurred by such time;

 

3.

THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF GEORGIA,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.



--------------------------------------------------------------------------------

4.

Except to the extent amended hereby, the provisions of the Agreement shall
remain unmodified, and the Agreement, as amended by this Amendment, shall remain
in full force and effect in accordance with its terms.

 

5.

This Amendment may be executed simultaneously in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

MEADWESTVACO COATED BOARD, INC.

By:

 

/s/ James H. Hill

 

James H. Hill, Vice President - Forestry

Title:

 

WELLS TIMBERLAND ACQUISITION, LLC

By:

 

Wells Timberland Management Organization, LLC

Its:

 

Manager

By:

 

/s/ Jess E. Jarratt

 

Jess E. Jarratt, President